TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2021



                                       NO. 03-21-00385-CR


                                   John D. Ferrara, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                DISMISSED FOR WANT OF JURISDICTION—
                   OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the trial court’s denial of appellant’s Motion to Quash information.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.